DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3 May 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 112 rejections have been considered but raise further issues. See below.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 make reference to an “abdominal body area” and a “torso body area” in lines 3 and 4. The terms abdominal and torso generally reference the same region of the body and it is unclear how to differentiate between these regions. For purposes of examination the examiner will interpret claims 3 and 11 such that abdominal and torso regions can be overlapping or separate.
Claims 3 and 11 recite the limitation “pulse stimulation protocols” in lines 6, 9, and 12. The claim is indefinite because claims 1 and 9, upon which claims 3 and 11 respectively depend, introduces multiple protocols including a first stimulation protocol, second stimulation protocol, first modified stimulation protocol, and second modified stimulation protocol and it is unclear if the recitations in claims 3 and 11 intend to one or all of those of claims 1 and 9 or introduce a new limitation with the same name. For purposes of examination the examiner will interpret the pulse stimulation protocols of claims 3 and 11 to be any of the previously disclosed protocols or new protocols.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0132757 to Kong et al., hereinafter Kong.
Regarding claim 1, Kong teaches a wearable device (Fig 1: TENS device 100) configured to: store, via a controller (Fig 4: processor 515 and controller 452), a baseline center of gravity (COG) profile for a user (see e.g., device orientation determination is described in para 0065-0071, however, each monitored movement [gait analysis, balance monitoring, vertical alignment compensation] each assess baseline measurements to monitor movement as well), wherein the baseline COG profile defines a plurality of threshold COG offset values each corresponding to a body position and a body movement (para 0067-0068, 0075, 0083); generate COG data in real-time via one or more sensors of the wearable device (Fig 4: accelerometer 132, gyroscope 133, etc.; para 0011); determine, via the controller (para 0137-0140), whether the COG data satisfies at least one threshold COG offset value of the plurality of threshold COG offset values (para 0048: adjustment noted to be in response to monitoring addressed above); responsive to determining that the COG data satisfies at least one threshold COG offset value, identify a first pulse stimulation protocol for a first plurality of electrodes of the wearable device and a second pulse stimulation protocol for a second plurality of electrodes of the wearable device (para 0137-0140; it is noted that multiple TENS devices may be used in para 0036), wherein (a) the first pulse stimulation protocol is defined based at least in part on the baseline COG profile and is configured to stimulate a first set of target muscles of the user's body (para 0137-0140: specifically para 00140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations), and (b) the second pulse stimulation protocol is defined based at least in part on the baseline COG profile and is configured to stimulate a second set of target muscles of the user's body (para 0137-0140: specifically para 0140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations); subsequent to identifying the first pulse stimulation protocol and the second pulse stimulation protocol, determine a user muscle condition (para 0117); modify the first pulse stimulation protocol and the second pulse stimulation protocol based at least in part on the user muscle condition (para 0137-0140); and cause the first plurality of electrodes to provide a first electrical pulse corresponding to the modified first pulse stimulation protocol (para 0141-0155), and (b) the second plurality of electrodes to provide a second electrical pulse corresponding to the modified second pulse stimulation protocol (para 0141-0155).
Regarding claim 2, Kong further teaches wherein each of the plurality of threshold COG offset values comprises at least one of an angle or a distance from a baseline COG value corresponding with the respective body position or body movement (Fig 1; para 0074, etc.).
Regarding claim 4, Kong further teaches wherein the one or more sensors comprises at least one accelerometer (Fig 4: accelerometer 132).
Regarding claim 5, Kong further teaches wherein the first pulse stimulation protocol defines an electrical pulse current intensity, an electrical pulse duration, and an electrical pulse wave pattern (Fig 5; para 0047-0048).
Regarding claim 6, Kong further teaches wherein the wearable device is further configured to: after providing the first pulse stimulation protocol and the second pulse stimulation protocol, generate additional COG data to determine whether the user regained balance; and update the baseline COG profile based on the determination of whether the user regained balance (para 0112-0122).
Regarding claim 7, Kong further teaches wherein updating the baseline COG profile3 of 13LEGAL02/41363406v1Appl. No. 17/248,862 Response dated May 3, 2022comprises changing one or more of: an electrical pulse current intensity, an electrical pulse duration, or an electrical pulse wave pattern defined for one or more of the first pulse stimulation protocol or the second pulse stimulation protocol (para 0048, 0139).
Regarding claim 8, Kong further teaches wherein the wearable device is further configured to: determine, via the controller, whether the COG data satisfies a cool-off criteria indicating electrical pulses do not cause contraction of target muscle groups (para 0058-0062); and upon determining the COG data satisfies a cool-off criteria, transmit, via the controller, a notification to a user computing entity associated with the wearable device (para 0138).
Regarding claim 9, Kong teaches a method of stabilizing a user (abstract), the method comprising: providing a wearable device (Fig 1: TENS device 100) around a waist of the user (para 0036); storing, via a controller of the wearable device (Fig 4: processor 515 and controller 452), a baseline center of gravity (COG) profile for a user (see e.g., device orientation determination is described in para 0065-0071, however, each monitored movement [gait analysis, balance monitoring, vertical alignment compensation] each assess baseline measurements to monitor movement as well), wherein the baseline COG profile defines a plurality of threshold COG offset values each corresponding to a body position and a body movement (para 0067-0068, 0075, 0083); generating COG data in real-time via one or more sensors of the wearable device (Fig 4: accelerometer 132, gyroscope 133, etc.; para 0011); determining, via the controller (para 0137-0140), whether the COG data satisfies at least one threshold COG offset value of the plurality of threshold COG offset values (para 0048: adjustment noted to be in response to monitoring addressed above); responsive to determining that the COG data satisfies at least one threshold COG offset value, identifying a first pulse stimulation protocol for a first plurality of electrodes of the wearable device and a second pulse stimulation protocol for a second plurality of electrodes of the wearable device (para 0137-0140; it is noted that multiple TENS devices may be used in para 0036), wherein (a) the first pulse stimulation protocol is defined based at least in part on the baseline COG profile and is configured to stimulate a first set of target muscles of the user's body (para 0137-0140: specifically para 0140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations), and (b) the second pulse stimulation protocol is defined based at least in part on the baseline COG profile and is configured to stimulate a second set of target muscles of the user's body (para 0137-0140: specifically para 0140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations); subsequent to identifying the first pulse stimulation protocol and the second pulse stimulation protocol, determining a user muscle condition (para 0117); modifying the first pulse stimulation protocol and the second pulse stimulation protocol4 of 13 LEGAL02/41363406v1Appl. No. 17/248,862Response dated May 3, 2022based at least in part on the user muscle condition (para 0137-0140); and causing (a) the first plurality of electrodes to provide a first electrical pulse corresponding to the modified first pulse stimulation protocol (para 0141-0155), and (b) the second plurality of electrodes to provide a second electrical pulse corresponding to the modified second pulse stimulation protocol (para 0141-0155).
Regarding claim 10, Kong further teaches wherein each of the plurality of threshold COG offset values comprises at least one of an angle or a distance from a baseline COG value corresponding with the respective body position or body movement (Fig 1; para 0074, etc.).
Regarding claim 12, Kong further teaches wherein generating COG data in real-time via one or more sensors comprises generating COG data via at least one accelerometer (Fig 4: accelerometer 132).
Regarding claim 13, Kong further teaches wherein the first pulse stimulation protocol defines an5 of 13 LEGAL02/41363406v1Appl. No. 17/248,862Response dated May 3, 2022electrical pulse current intensity, an electrical pulse duration, and an electrical pulse wave pattern (Fig 5; para 0047-0048).
Regarding claim 14, Kong further teaches after providing the first pulse stimulation protocol and the second pulse stimulation protocol, generate additional COG data to determine whether the user regained balance; and update the baseline COG profile based on the determination of whether the user regained balance (para 0112-0122).
Regarding claim 15, Kong further teaches wherein updating the baseline COG profile comprises changing one or more of: an electrical pulse current intensity, an electrical pulse duration, or an electrical pulse wave pattern defined for one or more of the first pulse stimulation protocol or the second pulse stimulation protocol (para 0048, 0139).
Regarding claim 16, Kong further teaches determining, via the controller, whether the COG data satisfies a cool-off criteria indicating electrical pulses do not cause contraction of target muscle groups (para 0058-0062); and upon determining the COG data satisfies a cool-off criteria, transmitting, via the controller, a notification to a user computing entity associated with the wearable device (para 0138). 
Regarding claim 17, Kong teaches a computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein (para 0141), the computer program instructions when executed by a processor (Fig 4: processor 515 and controller 452), cause the processor to: store a baseline center of gravity (COG) profile for a user (see e.g., device orientation determination is described in para 0065-0071, however, each monitored movement [gait analysis, balance monitoring, vertical alignment compensation] each assess baseline measurements to monitor movement as well), wherein the baseline COG profile defines a plurality of threshold COG offset values each corresponding to a body position and a body movement (para 0067-0068, 0075, 0083); store COG data generated in real-time via (para 0011) one or more sensors (Fig 4: accelerometer 132, gyroscope 133, etc.) of a wearable device (Fig 1: TENS device 100); determine whether the COG data satisfies at least one threshold COG offset value of the plurality of threshold COG offset values (para 0048: adjustment noted to be in response to monitoring addressed above); responsive to determining that the COG data satisfies at least one threshold COG offset6 of 13 LEGAL02/41363406v1Appl. No. 17/248,862Response dated May 3, 2022value, identify a first pulse stimulation protocol for a first plurality of electrodes of the wearable device and a second pulse stimulation protocol for a second plurality of electrodes of the wearable device (para 0137-0140; it is noted that multiple TENS devices may be used in para 0036), wherein (a) the first pulse stimulation protocol is defined based at least in part on the baseline COG profile and is configured to stimulate a first set of target muscles of the user's body (para 0137-0140: specifically para 0140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations), and (b) the second pulse stimulation protocol is defined based at least in part on the baseline COG profile and is configured to stimulate a second set of target muscles of the user's body (para 0137-0140: specifically para 0140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations); subsequent to identifying the first pulse stimulation protocol and the second pulse stimulation protocol, determine a user muscle condition (para 0117); modify the first pulse stimulation protocol and the second pulse stimulation protocol based at least in part on the user muscle condition  (para 0137-0140); and cause (a) the first plurality of electrodes to provide a first electrical pulse corresponding to the modified first pulse stimulation protocol (para 0141-0155), and (b) the second plurality of electrodes to provide a second electrical pulse corresponding to the modified second pulse stimulation protocol (para 0141-0155).
Regarding claim 18, Kong further teaches wherein each of the plurality of threshold COG offset values comprises at least one of an angle or a distance from a baseline COG value corresponding with the respective body position or body movement (Fig 1; para 0074, etc.).
Regarding claim 19, Kong further teaches wherein the first pulse stimulation protocol defines an electrical pulse current intensity, an electrical pulse duration, and an electrical pulse wave pattern (Fig 5; para 0047-0048).
Regarding claim 20, Kong further teaches wherein the computer program instructions, when executed by a processor, further cause the processor to: after providing the first pulse stimulation protocol and the second pulse stimulation protocol, storing additional COG data to determine whether the user regained balance; and updating the baseline COG profile based on the determination of whether the user regained balance (para 0112-0122).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0132757 to Kong et al., hereinafter Kong, in view of US 2018/0015284 to Coleman et al., hereinafter Coleman (previously cited).
Regarding claim 3, Kong discloses a wearable stimulation device (Fig 1: TENS device 100), but does not specifically disclose wherein the wearable device comprises a plurality of electrodes comprising at least (i) a first plurality of electrodes associated with an abdominal body area, (ii) a second plurality of electrodes associated with a back body area, and (iii) a third plurality of electrodes associated with a torso body area; wherein the first plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the abdominal area; wherein the second plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the back body area; and wherein the third plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the torso body area.
However, Coleman teaches wherein the wearable device comprises a plurality of electrodes comprising at least (i) a first plurality of electrodes associated with an abdominal body area, (ii) a second plurality of electrodes associated with a back body area, and (iii) a third plurality of electrodes associated with a torso body area; wherein the first plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the abdominal area; wherein the second plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the back body area; and wherein the third plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the torso body area (Fig 2F-2I; para 0154-0156).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively to modify the wearable device of Kong to stimulate the specifically disclosed regions, as taught by Coleman, for purpose of determining and tracking the position and movement of the user (para 0162).
Regarding claim 11, Kong discloses a wearable stimulation device (Fig 1: TENS device 100), but does not specifically disclose wherein the wearable device comprises a plurality of electrodes comprising at least (i) a first plurality of electrodes associated with an abdominal body area, (ii) a second plurality of electrodes associated with a back body area, and (iii) a third plurality of electrodes associated with a torso body area; wherein the first plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the abdominal area; wherein the second plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the back body area; and wherein the third plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the torso body area.
However, Coleman teaches wherein the wearable device comprises a plurality of electrodes comprising at least (i) a first plurality of electrodes associated with an abdominal body area, (ii) a second plurality of electrodes associated with a back body area, and (iii) a third plurality of electrodes associated with a torso body area; wherein the first plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the abdominal area; wherein the second plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the back body area; and wherein the third plurality of electrodes is configured to apply electrical pulses in accordance with pulse stimulation protocols to cause contraction of muscles within the torso body area (Fig 2F-2I; para 0154-0156).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively to modify the wearable device of Kong to stimulate the specifically disclosed regions, as taught by Coleman, for purpose of determining and tracking the position and movement of the user (para 0162).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/
Examiner, Art Unit 3792     

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792